Name: Commission Regulation (EC) No 1779/2001 of 7 September 2001 concerning the issue of A licences for the import of garlic
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32001R1779Commission Regulation (EC) No 1779/2001 of 7 September 2001 concerning the issue of A licences for the import of garlic Official Journal L 240 , 08/09/2001 P. 0008 - 0008Commission Regulation (EC) No 1779/2001of 7 September 2001concerning the issue of A licences for the import of garlicTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1047/2001 of 30 May 2001 introducing a system of import licences and certificates of origin and establishing the method for managing the tariff quotas for garlic imported from third countries(1), as amended by Regulation (EC) No 1510/2001(2),Whereas:(1) Article 8(1) of Regulation (EC) No 1047/2001 provides that if quantities covered by applications for A licences exceed the quantities available, the Commission is to fix a simple reduction percentage and suspend the issue of such licences covered by subsequent applications.(2) Quantities applied for on 3 and 4 September 2001 under Article 4(1) of Regulation (EC) No 1047/2001 for products originating in China exceed the quantities available. The extent to which A licences can be issued, and whether the issue of those licences should be suspended for any subsequent applications, should therefore be determined,HAS ADOPTED THIS REGULATION:Article 1A import licences covered by applications under Article 1(1), of Regulation (EC) No 1047/2001 for products originating in China on 3 and 4 September 2001 and forwarded to the Commission on 5 September 2001 shall be issued, with the entry referred to in Article 1(2) of that Regulation, at the rate of:- 31,261 % of the quantity applied for, for traditional importers,- 0,907 % of the quantity applied for, for new importers.Article 2Issue of the import licences covered by applications under Regulation (EC) No 1047/2001 for products originating in China is hereby suspended for applications lodged from 4 September 2001 to 3 December 2001.Article 3This Regulation shall enter into force on 8 September 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 145, 31.5.2001, p. 35.(2) OJ L 200, 25.7.2001, p. 21.